Exhibit 10.6

WYNN RESORTS, LIMITED 2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

 

Employee:

 

 

Pursuant to the terms of the Wynn Resorts, Limited 2002 Stock Incentive Plan
(the “Plan”), Wynn Resorts, Limited, a Nevada corporation (the “Company”),
hereby offers to grant to you (the “Grantee”) a Stock Award of Shares of Company
Common Stock as set forth immediately below, on the terms and conditions and
subject to the restrictions set forth in the Plan and this Restricted Stock
Agreement (the “Agreement”). To accept this offer, sign one copy of this
Agreement and return it by [ ] to the General Counsel, Wynn Resorts, Limited,
Legal Department, 3131 Las Vegas Blvd South, Las Vegas, Nevada 89109.

Grantee:

Stock Award: Shares of Common Stock

Grant Date:

Purchase Price: None

Vesting Date:                      or earlier pursuant to Sections 3(c), 3(d) or
3(e) below.

1. Definitions. Capitalized terms used in this Agreement that are not otherwise
defined herein shall have the same meanings as in the Plan.

2. Grant. The Company hereby grants the Stock Award set forth above to Grantee,
subject to the terms and conditions of this Agreement and the Plan.

 

3. Restrictions

(a) Subject to Sections 3(c), 3(d), 3(e) and 4, shares granted pursuant to the
Stock Award may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(b) until the Vesting Date and any additional
requirements or restrictions contained in this Agreement or in the Plan have
been otherwise satisfied, terminated or expressly waived by the Company in
writing.

(b) Except as otherwise provided under the terms of the Plan and subject to
Sections 3(c) and 3(d), if Grantee’s employment with the Company is terminated
for any reason, then this Agreement shall terminate and all rights of the
Grantee with respect to Shares granted pursuant to the Stock Award that have not
vested up to the date of termination shall immediately terminate. The Shares
granted pursuant to the Stock Award that are subject to restrictions upon the
date of termination, and any and all



--------------------------------------------------------------------------------

accrued but unpaid dividends thereon, shall be forfeited to the Company without
payment of any consideration by the Company, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Stock Award or accrued
but unpaid dividends in connection therewith.

(c) In the event that Grantee’s employment with the Company or one of the
Company’s affiliates is terminated by the Company (or one of its affiliates)
without “Cause” prior to the Vesting Date, the restrictions set forth in
Section 3(a) shall lapse and the Shares granted pursuant to the Stock Award
shall vest pro-rata, determined based upon: a fraction, the numerator of which
shall be the number of whole months between the Grant Date and the date of
termination of Grantee’s Continuous Status as an Employee, Director or
Consultant, and the denominator of which shall be the number of whole months
between the grant date and                     , and such vested Shares shall
become fully and freely transferable (provided, that such transfer is otherwise
in accordance with federal and state securities laws) and non-forfeitable;
provided further, however, that the Company’s Right of First Refusal (described
in Section 4, below) shall apply upon and after such vesting. As used in this
Section 3(c) “Cause” shall have the meaning set forth in a Grantee’s employment
or consulting agreement with the Company (if any), or if not defined therein,
shall mean (i) acts or omissions by the Grantee which constitute intentional
material misconduct or a knowing violation of a material policy of the Company
or any of its subsidiaries, (ii) the Grantee personally receiving a benefit in
money, property or services from the Company or any of its subsidiaries or from
another person dealing with the Company or any of its subsidiaries, in material
violation of applicable law or Company policy, (iii) an act of fraud,
conversion, misappropriation, or embezzlement by the Grantee or Grantee’s
conviction of, or entering a guilty plea or plea of no contest with respect to,
a felony, or the equivalent thereof (other than DUI), or (iv) any material
misuse or improper disclosure of confidential or proprietary information of the
Company.

(d) In the event of termination of Grantee’s Continuous Status as an Employee,
Director or Consultant as a result of Grantee’s death or Disability, this Stock
Award shall immediately vest in full and such vested Shares shall become fully
and freely transferable (provided, that such transfer is otherwise in accordance
with federal and state securities laws) and non-forfeitable; provided further,
however, that the Company’s Right of First Refusal (described in Section 4,
below) shall apply upon and after such vesting.

(e) In the event of a Change of Control (as defined below), this Stock Award
shall immediately vest in full and such vested Shares shall become fully and
freely transferable (provided, that such transfer is otherwise in accordance
with federal and state securities laws) and non-forfeitable.

For the purposes of this Stock Award, “Change of Control” shall mean the
occurrence of any one of the following events:



--------------------------------------------------------------------------------

(i) the direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than fifty
percent (50%) of the voting power of the Company’s issued and outstanding voting
securities in a single transaction or a series of related transactions;

(ii) the direct or indirect sale or transfer by the Company of substantially all
of its assets to one or more unrelated Persons or Groups in a single transaction
or a series of related transactions;

(iii) the merger, consolidation or reorganization of the Company with or into
another corporation or other entity in which the Beneficial Owners of more than
fifty percent (50%) of the voting power of the Company’s issued and outstanding
voting securities immediately before such merger or consolidation do not own
more than fifty percent (50%) of the voting power of the issued and outstanding
voting securities of the surviving corporation or other entity immediately after
such merger, consolidation or reorganization; or

(iv) more than fifty percent (50%) of the members of the Company’s Board of
Directors (the “Board”) are individuals who were neither members of the Board
immediately following the closing of the Company’s initial public offering nor
individuals whose election (or nomination for election) to the Board was
approved by a vote of at least fifty percent (50%) of the members of the Board
immediately before such election or nomination (“Approved Directors”).

For purposes of determining whether a Change of Control has occurred, the
following Persons and Groups shall not be deemed to be “unrelated”: (i) Stephen
A. Wynn, the spouse, siblings, children, grandchildren or great grandchildren of
Stephen A. Wynn, any trust primarily for the benefit of the foregoing persons,
or any affiliate of any of the foregoing persons, (B) any Person or Group
directly or indirectly having Beneficial Ownership of more than fifty percent
(50%) of the issued and outstanding voting power of Company’s voting securities
immediately before the transaction in question, (C) any Person or Group of which
the Company has Beneficial Ownership of more than fifty percent (50%) of the
voting power of the issued and outstanding voting securities immediately before
the transaction in question, and (D) any Person or Group of which more than
fifty percent (50%) of the voting power of the issued and outstanding voting
securities are owned, directly or indirectly, by Beneficial Owners of more than
fifty percent (50%) of the issued and outstanding voting power of the Company’s
voting securities immediately before the transaction in question. The terms
“Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership” shall have the
meanings used in the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder (the “Exchange Act”). Notwithstanding the
foregoing, an individual shall not be deemed to be an Approved Director if such
individual became a member of the Board as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies by or on
behalf of anyone other than the Board (a “Proxy Contest”), or as a result of an
agreement to avoid or settle an Election Contest or Proxy Contest.



--------------------------------------------------------------------------------

4. Right of First Refusal

(a) Except as provided in Section 4(e) below, in the event Grantee, Grantee’s
legal representative, or other holder of Shares acquired under this Agreement
proposes to sell, exchange, transfer, pledge, or otherwise dispose (each a
“Transfer”) of any vested Shares (the “Transfer Shares”), the Company shall have
the right to repurchase the Transfer Shares under the terms and subject to the
conditions set forth in this Section 4 (the “Right of First Refusal”). This
Right of First Refusal terminates in accordance with Section 4(e).

(b) Prior to any Transfer of the Transfer Shares, Grantee shall deliver written
notice (the “Transfer Notice”) to the Company describing fully the proposed
Transfer, including the number of Transfer Shares and the proposed Transfer
price. In the event of a bona fide gift or involuntary Transfer, the proposed
Transfer price shall be deemed to be the Fair Market Value of the Transfer
Shares on the date of the proposed Transfer.

(c) Upon receipt of the Transfer Notice, the Company shall have the right to
purchase all, but not less than all, of the Transfer Shares (except as the
Company and Grantee otherwise agree) at the Fair Market Value of such Shares on
the date such right is exercised by delivery to Grantee of a notice of exercise
of the Right of First Refusal within two (2) business days after the date the
Transfer Notice is delivered to the Company. The Company’s exercise or failure
to exercise the Right of First Refusal with respect to any Transfer shall not
affect the Company’s right to exercise the Right of First Refusal with respect
to any other Transfer. If the Company exercises the Right of First Refusal, the
Company and Grantee shall thereupon consummate the sale of the Transfer Shares
to the Company within five business (5) business days after the date the
Transfer Notice is delivered to the Company.

(d) If the Company fails to exercise the Right of First Refusal in full (or to
such lesser extent as the Company and Grantee otherwise agree) within the period
specified in Section 4(c) above, Grantee may Transfer the Transfer Shares
described in the Transfer Notice, provided such transaction occurs not later
than ten (10) business days following delivery to the Company of the Transfer
Notice. Any subsequent Transfer by Grantee, shall again be subject to the Right
of First Refusal and shall require compliance by Grantee with the procedure
described in this Section 4.

(e) The Right of First Refusal shall not apply to any Transfer or exchange of
Shares if such Transfer or exchange is in connection with an Change of Control.
In addition, notwithstanding anything herein to the contrary, the Right of First
Refusal shall terminate upon a Change of Control.

5. Voting and Other Rights. Grantee shall have all the rights of a shareholder
with respect to the Common Stock issued pursuant to the Stock Award, including
the right to vote such Shares; provided, however, that dividends or
distributions paid with respect to any such Shares which have not vested shall
be deposited with the Company and shall



--------------------------------------------------------------------------------

be subject to forfeiture until the underlying Shares have vested unless
otherwise determined by the Administrator in its sole discretion. Grantee shall
not be entitled to interest with respect to the dividends or distributions so
deposited.

6. Retention of Share Certificates by Company. The certificate(s) representing
Shares of the Stock Award shall be held by the Company in an escrow until the
earlier of: (i) the termination of this Stock Award pursuant to Section 3 above,
or (ii) the expiration of the Company’s Right of First Refusal.

7. Taxes and Withholding. Upon the vesting of the Shares of the Stock Award as
provided in Section 3 hereof, the Company is required to withhold for taxes, and
unless the Administrator permits or requires the Grantee to pay the tax
obligations in such other form(s) of consideration as the Administrator in its
discretion shall specify pursuant to the Plan, the tax withholding obligation
shall be funded by the Company withholding from the Shares vesting on the
applicable Vesting Date the whole number of Shares (rounded up) having a Fair
Market Value on the Vesting Date sufficient to satisfy the tax obligation. If
the withheld Shares are not sufficient to pay the tax withholding obligation,
the Grantee shall pay to the Company on the Vesting Date any amount of the tax
withholding obligation that is not satisfied by the withholding of Shares
described above, and if the withheld Shares are more than sufficient to satisfy
the exercise price the Company shall make such arrangement as it determines
appropriate to credit such amount for the Grantee’s benefit.

8. Agreement Subject to Plan. This Agreement is made pursuant to all of the
provisions of the Plan, which is incorporated herein by this reference, and is
intended, and shall be interpreted in a manner, to comply therewith. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

9. No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon Grantee any right to continue in the employ of the
Company or any subsidiary thereof or shall interfere with or restrict the right
of the Company or its stockholders (or of a subsidiary or its stockholders, as
the case may be) to terminate Grantee’s employment any time for any reason
whatsoever, with or without cause.

10. Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

11. Arbitration.

(a) General. Except as provided in Section 10, any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection



--------------------------------------------------------------------------------

with, or in relation to the formation, interpretation, performance or breach of
this Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 11 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Las Vegas, Nevada.

(b) Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Grantee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

(c) Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

(d) Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless the Grantee wishes to contribute (up
to 50%) of the costs and fees of the arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court



--------------------------------------------------------------------------------

proceedings, shall be entitled, to the extent permitted by law, to reimbursement
from the other party for all of the prevailing party’s costs (including but not
limited to the arbitrator’s compensation), expenses, and attorneys’ fees.

(e) Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

12. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choices of laws, of the State of Nevada applicable to
agreements made and to be performed wholly within the State of Nevada.

13. Agreement Binding on Successors. The terms of this Agreement shall be
binding upon Grantee and upon Grantee’s heirs, executors, administrators,
personal representatives, transferees, assignees and successors in interest, and
upon the Company and its successors and assignees, subject to the terms of the
Plan.

14. No Assignment. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by
Grantee.

15. Necessary Acts. Grantee hereby agrees to perform all acts, and to execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

16. Invalid Provisions. If any provision of this Agreement is found to be
invalid or otherwise unenforceable under any applicable laws such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid and
unenforceable provision was not contained herein.

17. Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be sufficient in all respects only if delivered
in person or sent via certified mail, postage prepaid, or by expedited mail
service, or facsimile, addressed as follows:



--------------------------------------------------------------------------------

If to Grantee:

  _______________________   _______________________

If to the Company:

 

Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, NV 89109

Attn: Legal Department

 

Fax: 702 770-1518

18. Legend. In addition to any other legend which may be required by agreement
or Applicable Laws, each share certificate representing Shares shall have
endorsed upon its face a legend in substantially the form set forth below:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING AND TO CERTAIN
RESTRICTIONS ON TRANSFER, SALE AND HYPOTHECATION. A COMPLETE STATEMENT OF THE
TERMS AND CONDITIONS GOVERNING SUCH RESTRICTIONS IS SET FORTH IN AN AGREEMENT,
DATED AS OF                     , 2008, A COPY OF WHICH IS ON FILE AT THE
CORPORATION’S PRINCIPAL OFFICE.

19. Tax Representation. The Grantee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statement or representations of the Company or any
of its agents. The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Agreement.

20. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding among the parties as to the subject matter hereof.

21. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and taken together shall constitute one and
the same document.

23. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
                    , 2008.



--------------------------------------------------------------------------------

WYNN RESORTS, LIMITED

By:                                                                      

Print Name:                                                        

Title:                                                                   

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

GRANTEE

Signature:                                                         

Print Name:                                                       